        Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 1 of 11



 1   Keith Beauchamp (012434)
     Shelley Tolman (030945)
 2   COPPERSMITH BROCKELMAN PLC
     2800 N. Central Avenue, Suite 1900
 3   Phoenix, AZ 85004
     Telephone: (602) 381-5488
 4   kbeauchamp@cblawyers.com
     stolman@cblawyers.com
 5
     Michelle Lapointe*
 6   Norma Ventura*
     SOUTHERN POVERTY LAW CENTER
 7   P.O. Box 1287
     Decatur, GA 30031
 8   Telephone: (404) 521-6700
     michelle.lapointe@splcenter.org
 9   norma.ventura@splcenter.org
10   Matthew J. Schlesinger*
     Jason A. Carey*
11   Terra White Fulham*
     COVINGTON & BURLING LLP
12   One City Center, 850 Tenth Street, NW
     Washington, DC 20001-4956
13   Telephone: (202) 662-5581
     mschlesinger@cov.com
14   jcarey@cov.com
     tfulham@cov.com
15
     [Additional Counsel Listed on Signature Page]
16
     [*Pro hac vice application forthcoming]
17

18
                                   IN THE UNITED STATES DISTRICT COURT
19
                                      FOR THE DISTRICT OF ARIZONA
20
                                                         No.: CV-20-0065-PHX-SMB
21   A.P.F. on his own behalf and on behalf of his
     minor child, O.B.; and J.V.S. on his own behalf
22   and on behalf of his minor child, H.Y.,             MOTION TO PROCEED UNDER
23                                                       PSEUDONYMS AND FOR A
                     Plaintiffs,                         PROTECTIVE ORDER
24
                     v.
25

26   UNITED STATES OF AMERICA,
27                   Defendant.
28


     {00478608.1 }
         Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 2 of 11



 1                   A.P.F. and J.V.S. (“Plaintiffs”)1 request this Court’s leave to proceed under
 2   pseudonyms to protect their identities from public disclosure. Plaintiffs also move the
 3   Court to order the United States (“Defendant”)—which already knows Plaintiffs’ full
 4   names 2—to maintain the confidentiality of Plaintiffs’ identities by using only
 5   pseudonyms in all of its filings, including all exhibits in which Plaintiffs’ names appear.
 6   Plaintiffs will disclose their identities to the Court.
 7                                               INTRODUCTION
 8                   Plaintiffs are fathers of minor children who fled violence and persecution in
 9   Guatemala to seek asylum in the United States, only to encounter deliberately inflicted
10   trauma when federal officials forcibly separated them from their children soon after they
11   arrived in this country. Plaintiffs are victims of a policy whose goal was to cause harm,
12   instill fear, and deter other parents and children from seeking asylum in the United States.
13   The Complaint describes the experiences Plaintiffs suffered when the U.S. government
14   took away their children and throughout the government’s subsequent failures, including
15   not providing Plaintiffs and their children with adequate detention facilities, not offering
16   adult Plaintiffs basic information about their children’s whereabouts and well-being for
17   weeks at a time, and not reuniting adult Plaintiffs with their children for months.
18   Because of Defendant’s actions, Plaintiffs suffered—and continue to suffer—severe
19   physical, psychological, and emotional distress. Plaintiffs now seek compensation for the
20   extraordinary harms they endured.
21

22

23
     1
       Plaintiffs A.P.F. and J.V.S. bring this action on their own behalf and on behalf of their
24   minor children. Because Federal Rule of Civil Procedure 5.2(a) already requires
25   redaction of the names of minor children, this Motion seeks protection only for the adult
     plaintiffs.
26   2
      Plaintiffs disclosed their full names to the relevant government agencies in their
27   administrative claims filed pursuant to 28 U.S.C. § 2401(b).
28


     {00478608.1 }                                       -2-
          Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 3 of 11



 1                   Allowing Plaintiffs to proceed under pseudonyms is necessary to protect their
 2   highly sensitive and personal information, including information relating to Plaintiffs’
 3   immigration status and mental health. Because Plaintiffs do not seek to withhold their
 4   identities from the government, granting this motion would cause no prejudice to
 5   Defendant. Moreover, Plaintiffs’ need for privacy outweighs the public’s interest in
 6   knowing their identities. Indeed, the public interest in this case weighs heavily in favor
 7   of granting Plaintiffs’ motion.
 8                                                 ARGUMENT
 9   I.              COURTS REGULARLY ALLOW PLAINTIFFS TO PROCEED UNDER
10                   PSEUDONYMS WHERE CIRCUMSTANCES JUSTIFY SECRECY

11                   Although Rule 10(a) of the Federal Rules of Civil Procedure generally requires

12   complaints to include the names of all parties, it is well-established that federal courts

13   have discretion to permit parties to proceed under pseudonyms “when special

14   circumstances justify secrecy.” Does I thru XXIII v. Advanced Textile Corp., 214 F.3d

15   1058, 1067 (9th Cir. 2000) (“Advanced Textile”) (collecting cases). Courts permit

16   pseudonyms in cases where “anonymity is necessary to preserve privacy in a matter of

17   sensitive and highly personal nature.” Id. at 1068 (quoting James v. Jacobson, 6 F.3d

18   233, 238 (4th Cir. 1993). In considering whether to allow a plaintiff to proceed

19   anonymously, the courts must “balance the need for anonymity against the general

20   presumption that parties’ identities are public information and the risk of unfairness to the

21   opposing party.” Id. The courts must also consider “whether the public’s interest in the

22   case would be best served by requiring that the litigants reveal their identities.” Id.

23                   Courts across the country regularly allow plaintiffs to proceed pseudonymously

24   because immigration status is sufficiently sensitive and personal in nature. See, e.g.,

25   Hispanic Interest Coalition of Ala. v. Gov. of Ala., 691 F.3d 1236, 1247 n.8 (11th Cir.

26   2012) (collecting cases); Lozano v. City of Hazleton, 620 F.3d 170, 195 (3d Cir. 2010)

27   (affirming district court’s order permitting use of pseudonyms where plaintiffs, “because

28   of their unlawful status, would face an ‘exponentially greater’ risk of harassment, and


     {00478608.1 }                                      -3-
        Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 4 of 11



 1   even physical danger, if their identities were revealed”) (quoting Lozano v. City of
 2   Hazleton, 496 F.Supp.2d 477, 510 (M.D. Pa. 2007), vacated on other grounds sub nom.
 3   City of Hazleton, Pa. v. Lozano, 563 U.S. 1030 (2011); cf. Int’l Refugee Assistance
 4   Project v. Trump, No. 17-0361, 2017 WL 818255, at *2 (D. Md. Mar. 1, 2017) (granting
 5   motion to proceed under pseudonyms in part to protect plaintiffs’ relatives’ “problematic
 6   immigration status”).
 7                   Moreover, numerous courts have allowed asylum seekers to proceed
 8   anonymously, especially when they risk facing violence in their country of origin, as
 9   Plaintiffs do. See, e.g., Doe v. Holder, 736 F.3d 871, 872 n.1 (9th Cir. 2013) (allowing
10   pseudonyms because of fear of “harassment, injury, ridicule and personal
11   embarrassment” both in the United States and Russia); Doe v. Gonzales, 484 F.3d 445,
12   446 (7th Cir. 2007) (permitting Plaintiff to proceed under a pseudonym “because of
13   [plaintiff’s] fear that if he is returned to El Salvador he will be killed”); Doe v. U.S.
14   Immigration and Naturalization Servs., 867 F.2d 285, 286 n.1 (6th Cir. 1989); Al Otro
15   Lado v. Nielsen, 17-cv-02366-BAS-KSC, 2017 WL 6541446, at *3-6 (S.D. Cal. Dec. 20,
16   2017); A.B.T. v. U.S. Citizenship & Immigration Servs., No. 2:11-cv-02108, 2012 WL
17   2995064, at *6 (W.D. Wash. July 20, 2012). Indeed, in recognition of the highly
18   sensitive, private nature of this information, federal law and policy mandates that
19   information concerning asylum proceedings, including the fact that an individual has
20   applied for asylum, remain confidential. See, e.g., 8 C.F.R. § 208.6 (maintaining
21   confidentiality of asylum applications and related records). The Department of
22   Homeland Security has acknowledged the importance of these confidentiality regulations
23   to the future safety of asylum applicants:
24                         [C]onfidentiality regulations are of utmost importance in
25                         protecting asylum applicants because the “regulations
                           safeguard information that, if disclosed publicly, could
26                         subject the claimant to retaliatory measures by government
                           authorities or non-state actors in the event that the claimant is
27
                           repatriated, or endanger the security of claimant’s family
28                         members who may still be residing in the country of origin.


     {00478608.1 }                                       -4-
        Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 5 of 11



 1   Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008) (quoting U.S. Customs &
 2   Immigration Servs. Asylum Div., U.S. Dep’t of Homeland Sec., Fact Sheet: Federal
 3   Regulations Protecting the Confidentiality of Asylum Applicants (2005)).
 4                   Courts also allow plaintiffs to use pseudonyms where, as here, the plaintiffs’
 5   mental health conditions are a principal issue in the case. See, e.g., Doe v. Colautti, 592
 6   F.2d 704, 705 (3d Cir. 1979); Doe v. Sessions, No. 18-0004, 2018 WL 4637014, at *4-5
 7   (D.D.C. Sept. 27, 2018) (allowing use of pseudonym to protect the plaintiff from
 8   disclosing his mental health conditions and Asperger’s diagnosis and to prevent further
 9   trauma to the plaintiff); Doe v. Hartford Life & Accident Ins. Co., 237 F.R.D. 545, 550
10   (D.N.J. 2006) (permitting pseudonymous filing where the plaintiff’s mental health was
11   “directly tied to the subject matter of the litigation”). The constitutional privacy interest
12   in protecting sensitive personal matters such as medical information is well-established.
13   Norman-Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1269 (9th Cir. 1998)
14   (collecting cases); U.S. v. Curran, No. CR-06-227-PHX-EHC, 2006 WL 1159855, at *5
15   (D. Ariz. May 2, 2006) (noting that “medical and psychological records are entitled to
16   greater protections than other information . . . due to the stigma attached to mental
17   illness”).
18                   Other courts have allowed similarly vulnerable plaintiffs to proceed anonymously
19   to protect their privacy. See, e.g., Alexander v. Falk, No. 2:16-cv-02268-MMD-GWF,
20   2017 WL 3749573, at *5 (D. Nev. Aug. 30, 2017) (allowing plaintiff authors to proceed
21   using professional pseudonyms where litigation involved defamatory statements
22   regarding marital infidelity); Jane Roes 1-2 v. SFBC Mgmt., LLC, 77 F. Supp. 3d 990,
23   993-95 (N.D. Cal. 2015) (allowing exotic dancers to proceed pseudonymously for
24   privacy and safety reasons); Doe v. Penzato, No. CV10-5154 MEJ, 2011 WL 1833007, at
25   *3 (N.D. Cal. May 13, 2011) (allowing victim of human trafficking to proceed
26   anonymously because the litigation involved “matters of ‘a highly sensitive and personal
27   nature’ to her”) (citation omitted).
28


     {00478608.1 }                                       -5-
        Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 6 of 11



 1   II.             THE COURT SHOULD GRANT PLAINTIFFS’ MOTION TO PROCEED
 2
                     UNDER PSEUDONYMS

 3                   A.     Plaintiffs Seek to Preserve Privacy in a Sensitive and Highly Personal
                            Matter
 4
                     Plaintiffs should be permitted to proceed under pseudonyms because they have
 5
     applied for, but have not been granted, asylum, and therefore “they presently have a
 6
     problematic immigration status that, if disclosed, could dissuade . . . Plaintiffs from
 7
     pursuing their rights in court.” Int’l Refugee Assistance Project, 2017 WL 818255, at *2
 8
     (citing Lozano v. City of Hazleton, 496 F. Supp. 2d 477, 510 (M.D. Pa. 2007)
 9
     (considering the plaintiffs’ “problematic immigration status” as undocumented
10
     immigrants as a basis to permit the use of pseudonyms in a case challenging local
11
     ordinances), rev’d on other grounds, 620 F.3d at 195 (3d Cir. 2010), vacated on other
12
     grounds sub nom. City of Hazleton, Pa. v. Lozano, 563 U.S. 1030 (2011). Numerous
13
     courts have allowed asylum applicants, like Plaintiffs, to proceed anonymously in
14
     recognition of their need for confidentiality. See, e.g., Holder, 736 F.3d at 872 n.1;
15
     Gonzales 484 F.3d at 446; Al Otro Lado, 2017 WL 6541446, at *3-6; A.B.T., 2012 WL
16
     2995064, at *6.
17
                     Additionally, Plaintiffs’ claims center on the substantial psychological and
18
     emotional trauma they suffered—and continue to suffer—as a result of Defendant’s
19
     forcible separation of Plaintiffs from their children and its failures to provide Plaintiffs
20
     with adequate detention facilities, to offer even basic information about their children’s
21
     whereabouts and well-being for many weeks at a time, and to reunite Plaintiffs with their
22
     children for months. The litigation necessarily will require disclosure of Plaintiffs’
23
     private mental and physical health information. Plaintiffs’ Complaint details the
24
     disturbing circumstances of their forced separations from their children, as well as
25
     Plaintiffs’ and their children’s mental health conditions. See, e.g., Compl. ¶¶ 66–250.
26
                     Plaintiffs have significant interests in the privacy of their mental health
27
     information, which could be stigmatizing and risks further traumatizing them if publicly
28


     {00478608.1 }                                        -6-
         Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 7 of 11



 1   disclosed. See, e.g., Penzato, 2011 WL 1833007, at *3 (allowing use of pseudonym
 2   where litigation involved “the emotional and psychological impact” of being a victim of
 3   human trafficking and where “publication of [plaintiff’s] name would open her to
 4   inquiries from the press and other interested individuals,” compromising her ability to
 5   recover from her trauma).
 6                   Moreover, permitting Plaintiffs to proceed under pseudonyms will ensure their
 7   children’s identities are protected. While Federal Rule of Civil Procedure 5.2(a) requires
 8   redaction of minors’ names, in recognition of the importance of protecting the privacy of
 9   minors, protecting the privacy of Plaintiffs’ children is even more critical here given the
10   highly sensitive and personal subject matter at issue. Plaintiffs’ claims are based in part
11   on the trauma and abuse, including sexual abuse, suffered by their children as a result of
12   being separated from their fathers, and the Complaint details the children’s ensuing
13   mental health conditions. See, e.g., Compl. ¶¶ 66–250. Revealing Plaintiffs’ names risks
14   exposing sufficient information to allow members of the public, media, or others to
15   uncover the identities of Plaintiffs’ children, and would thus undermine the objectives of
16   Rule 5.2(a). See Doe v. Heritage Acad., Inc., No. CV-16-03001- PHX-SPL, 2017 WL
17   6001481, at *10 (D. Ariz. June 9, 2017) (allowing parent to proceed using initials to
18   protect identity of minor child). 3
19

20

21   3
       To protect the special sensitivity of information relating to minors in immigration
22   custody, HHS maintains self-described “strong policies . . . to ensure the privacy and
     safety of unaccompanied children by maintaining the confidentiality of their personal
23   information.” U.S. Dep’t of Health and Human Servs., Unaccompanied Alien Children
24   Released to Sponsors by State (Aug. 29, 2019),
     https://www.acf.hhs.gov/orr/resource/unaccompanied-alien-children-released-to-
25   sponsors-by-state (last accessed Oct. 16, 2019). HHS reasons that such children “may be
     seeking safety from threats of violence,” among other concerns, and HHS therefore
26
     “cannot release information about individual [children] that could compromise the child’s
27   location or identity.” Id.
28


     {00478608.1 }                                      -7-
        Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 8 of 11



 1                   B.     Defendant Will Not Be Prejudiced By Plaintiffs’ Use of Pseudonyms in
 2
                            Publicly Filed Documents

 3                   Granting Plaintiffs’ request to proceed under pseudonyms will not prejudice
 4   Defendant’s “ability to litigate the case.” Advanced Textile, 214 F.3d at 1069. Defendant
 5   will experience no prejudice because it already knows Plaintiffs’ names. See Al Otro
 6   Lado, 2017 WL 6541446, at *6. All that Plaintiffs seek in this Motion is permission to
 7   use pseudonyms in publicly filed documents in this case. “Because the Defendant[ ]
 8   know[s] the . . . Plaintiffs’ names, [it has] the information [it] need[s] to defend against”
 9   Plaintiffs’ claims. Id.; see also Roe v. Aware Woman Ctr. For Choice, Inc., 253 F.3d
10   678, 687 (11th Cir. 2001); Publius v. Boyer-Vine, 321 F.R.D. 358, 365 (E.D. Cal. 2017)
11   (finding that the defendant was not prejudiced by the plaintiff remaining anonymous
12   throughout discovery where the defendant would be provided with the plaintiff’s identity
13   “in order to conduct the necessary discovery, including taking [the plaintiff’s]
14   deposition”).
15                   Moreover, that this action is against the federal government rather than a private
16   party weighs in favor of permitting Plaintiffs to proceed under pseudonyms. See John
17   Does 1-5 v. McCrory, No. 1:13CV711, 2014 WL 29352, at *2 (M.D.N.C. Jan. 3, 2014).
18   “Courts are more likely to permit plaintiffs to proceed under pseudonym when they are
19   pursuing a claim against the government” because “although the mere filing of a lawsuit
20   against a private party may cause the defendant reputational and economic harm, such
21   that fairness requires the identification of the plaintiffs, the government is not vulnerable
22   to similar reputational harm.” Int’l Refugee Assistance Project, 2017 WL 818255, at *3;
23   see also S. Methodist Univ. Ass’n of Women Law Students v. Wynne & Jaffe, 599 F.2d
24   707, 713 (5th Cir. 1979); EW v. N.Y. Blood Ctr., 213 F.R.D. 108, 111 (E.D.N.Y. 2003).
25                   C.     The Public Interest Weighs in Favor of Allowing Plaintiffs to Challenge
26                          the Government’s Action Pseudonymously

27                   In contrast to Plaintiffs’ heightened interest in confidentiality, the public’s interest
28   in knowing the identities of the Plaintiffs is minimal. While the issues that Plaintiffs raise


     {00478608.1 }                                         -8-
        Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 9 of 11



 1   in this lawsuit are a matter of significant public concern, revealing Plaintiffs’ identities
 2   will add little or nothing to the public’s understanding of the government’s misconduct at
 3   issue in this case. See Advanced Textile, 214 F. 3d at 1068-69 (“Party anonymity does
 4   not obstruct the public’s view of the issues joined or the court’s performance in resolving
 5   them.”) (quoting Doe v. Stegall, 653 F.2d 180, 185 (5th Cir. 1981)). To the contrary,
 6   “lawsuits that enforce statutes and constitutional rights generally benefit the public.”
 7   A.B.T., 2012 WL 2995064, at *6.
 8                   Indeed, courts have observed that there is a public interest in allowing
 9   pseudonymous filing where, as here, plaintiffs are challenging the validity of government
10   action. See, e.g., S. Methodist Univ., 599 F.2d at 713; EW, 213 F.R.D. at 111 (holding
11   that when attacking government action a plaintiff’s interest in anonymity is “particularly
12   strong” because “plaintiff presumably represents a minority interest (and may be subject
13   to stigmatization), and there is arguably a public interest in a vindication of his rights”).
14   Accordingly, the public interest weighs in favor of allowing Plaintiffs to proceed under
15   pseudonyms.
16                                                 CONCLUSION
17                   For the reasons set forth above, Plaintiffs respectfully request that the Court enter
18   an Order:
19                          1. Granting Plaintiffs leave to proceed in this matter under pseudonyms;
20                          2. Ordering that Defendant shall not publicly disclose the names or
21   personally identifying information of Plaintiffs; and
22                          3. Ordering that all parties shall submit pleadings, briefing, and evidence
23   using Plaintiffs’ pseudonyms instead of their real names and other personally identifying
24   information.
25

26

27

28


     {00478608.1 }                                        -9-
       Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 10 of 11



 1                   Respectfully submitted this 13th day of January, 2020.
 2                                                     COPPERSMITH BROCKELMAN PLC
 3                                                     By s/ Keith Beauchamp
 4                                                        Keith Beauchamp
                                                          Shelley Tolman
 5
                                                       SOUTHERN POVERTY LAW CENTER
 6                                                        Michelle Lapointe*
 7                                                        Norma Ventura*

 8                                                     SOUTHERN POVERTY LAW CENTER
                                                         Paul R. Chavez*
 9                                                       P.O. Box 370037
10                                                       Miami, FL 33137
                                                         Telephone: (786) 347-2056
11                                                       paul.chavez@splcenter.org
12                                                     COVINGTON & BURLING LLP
13                                                       Matthew Schlesinger*
                                                         Jason Carey*
14                                                       Terra White Fulham*
15
                                                       COVINGTON & BURLING LLP
16                                                       Swati R. Prakash*
                                                         The New York Times Building
17
                                                         620 Eighth Avenue
18                                                       New York, NY 10018-1405
                                                         Telephone: (212) 841-1174
19                                                       sprakash@cov.com
20
                                                       COVINGTON & BURLING LLP
21                                                       Jessica R. Hanson*
                                                         1999 Avenue of the Stars, Suite 3500
22                                                       Los Angeles, CA 90067-4643
23                                                       Telephone: (424) 332-4800
                                                         jhanson@cov.com
24
                                                       Attorneys for Plaintiffs
25

26

27

28


     {00478608.1 }                                     - 10 -
       Case 2:20-cv-00065-SRB Document 8 Filed 01/13/20 Page 11 of 11



 1                                     CERTIFICATE OF SERVICE
 2                   I hereby certify that on January 13, 2020, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 4
     of Electronic Filing to all CM/ECF registrants.
 5

 6                                                 s/ Tina Johannesen
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     {00478608.1 }                                  - 11 -
